FIRST AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT

TO PLEDGE AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, dated as of December 17, 2007 (this
“Amendment No.1”), to the Existing Credit Agreement and the Existing Security
Agreement (such capitalized terms and other capitalized terms used in this
preamble and the recitals below to have the meanings set forth in, or are
defined by reference in, Article I below) is among FERRO CORPORATION, an Ohio
corporation (“Company”), each Lender party hereto, CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Term Loan Administrative Agent, and NATIONAL CITY BANK (“National
City”), as Revolving Loan Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Company, the Lenders, the Term Loan Administrative Agent and the
Revolving Loan Administrative Agent are all parties to the Amended and Restated
Credit Agreement, dated as of June 8, 2007 (as amended or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”, and as amended by
this Amendment No. 1 and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the obligations of the Obligors under the Credit Agreement are secured
by substantially all the assets of the Obligors and their respective future
Subsidiaries pursuant to the terms of the Loan Documents, including, without
limitation, that certain Pledge and Security Agreement, dated as of June 6, 2006
(as amended or otherwise modified prior to the date hereof, the “Existing
Security Agreement”, and as amended by this Amendment No. 1 and as the same may
be further amended, supplemented, amended and restated or otherwise modified
from time to time, the “Security Agreement”), among the Obligors and National
City, as the Collateral Agent;

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Existing Credit Agreement and the Existing Security Agreement, and the
Lenders are willing, on the terms and subject to the conditions hereinafter set
forth, to the amendments set forth below;

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

1

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment No. 1 shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Amendment No. 1” is defined in the preamble.

“Amendment No. 1 Effective Date” is defined in Article IV.

“Company” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“Existing Security Agreement” is defined in the second recital.

“National City” is defined in the preamble.

“Security Agreement” is defined in the second recital.

SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment No. 1 with such
meanings.

ARTICLE II

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment No. 1 Effective
Date, the provisions of the Existing Credit Agreement referred to below are
hereby amended in accordance with this Article II.

SECTION 2.1. Amendment to Section 7.2.3. Section 7.2.3 of the Existing Credit
Agreement is hereby amended by deleting clause (l) thereof in its entirety and
replacing it with the following:

“(l) Liens on the assets of the Company or any of its Subsidiaries securing
Indebtedness permitted by clause (i) of Section 7.2.2; and”.

SECTION 2.2. Amendment to Section 7.2.8. Section 7.2.8 of the Existing Credit
Agreement is hereby amended by deleting clause (e) thereof in its entirety and
replacing it with the following:

“(e) made by the Company or any of its Subsidiaries to any Person who is not a
Subsidiary of the Company or is an SPV pursuant to the Permitted Receivables
Program;”.

ARTICLE III

AMENDMENTS TO EXISTING SECURITY AGREEMENT

Effective on (and subject to the occurrence of) the Amendment No. 1 Effective
Date, the provisions of the Existing Security Agreement referred to below are
hereby amended in accordance with this Article III.

SECTION 3.1. Amendments to Section 2.1. Section 2.1 of the Existing Security
Agreement is hereby amended as follows:

(a) by deleting clause (j) thereof in its entirety and replacing it with the
following:

“(j) Letter-of-Credit Rights and Letters of Credit (other than such as is
collateral for or issued subject to or in connection with any Grantor’s
Permitted Receivables Program);”; and

(b) by deleting clause (vi) thereof in its entirety and replacing it with the
following:

“(vi) trade receivables and related collateral, credit support and similar
rights sold or contributed pursuant to any Grantor’s Permitted Receivables
Program (other than residual interests therein);”.

SECTION 3.2. Amendment to Section 3.2. Section 3.2 of the Existing Security
Agreement is hereby amended by deleting clause (h) thereof in its entirety and
replacing it with the following:

“(h) No Grantor is the beneficiary of any Letters of Credit (other than such as
is collateral for or issued subject to or in connection with any Grantor’s
Permitted Receivables Program), except as set forth on Item H of Schedule II.”.

SECTION 3.3. Amendment to Section 4.3. Section 4.3 of the Existing Security
Agreement is hereby amended by deleting the phrase “existing accounts receivable
securitization program” at the end of clause (b) thereof and replacing it with
the phrase “Permitted Receivables Program”.

SECTION 3.4. Amendment to Section 4.6. Section 4.6 of the Existing Security
Agreement is hereby amended by deleting the phrase “Borrowers’ existing accounts
receivable securitization programs” in the first sentence of clause (a) thereof
and replacing it with “Grantors’ Permitted Receivables Programs”.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

This Amendment No. 1 shall become effective on the date first written above (the
“Amendment No. 1 Effective Date”) when the following conditions have been met:

SECTION 4.1. Execution of Amendment No. 1. The Administrative Agents shall have
received counterparts of this Amendment No. 1, which shall have been duly
executed on behalf of each of the Company and the Required Lenders.

SECTION 4.2. Execution of Amendment to Security Agreement under the Indentures.
The Administrative Agents shall have received counterparts of the
Acknowledgement and Amendment (attached to this Amendment No. 1) effectuating a
corresponding amendment to the Pledge and Security Agreement, dated as of
June 6, 2006 (the “Trustee Pledge Agreement”), made by the Obligors in favor of
J.P. Morgan Trust Company, National Association, as trustee under the
Indentures, relating to the subject matter hereof, dated as of the date hereof,
duly executed and delivered on behalf of the Trustee.

SECTION 4.3. Expenses and Fees. The Company shall have paid all legal fees and
expenses incurred by the Administrative Agents and their respective counsel in
connection with the preparation, negotiation and execution of this Amendment
No. 1.

ARTICLE V

MISCELLANEOUS

SECTION 5.1. Representations and Warranties. The Company hereby represents and
warrants that (a) on and as of the date hereof and after giving effect to the
amendments contained herein, the representations and warranties set forth in
each Loan Document are, in each case, true and correct in all material respects
with the same effect as if then made (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); and (b)  no
Default shall have occurred and is continuing on and as of the date hereof and
after giving effect to the amendments contained herein.

SECTION 5.2. Cross-References. References in this Amendment No. 1 to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment No. 1.

SECTION 5.3. Loan Document Pursuant to Existing Credit Agreement. This Amendment
No. 1 is a Loan Document executed pursuant to the Existing Credit Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
and applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.

SECTION 5.4. Successors and Assigns. This Amendment No. 1 shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 5.5. Counterparts. This Amendment No. 1 may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment No. 1 by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment No. 1.

SECTION 5.6. Governing Law. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 5.7. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement, the Existing
Security Agreement and the other Loan Documents shall remain unchanged and shall
continue to be, and shall remain, in full force and effect in accordance with
their respective terms. The amendments set forth herein shall be limited
precisely as provided for herein to the provisions expressly amended herein and
shall not be deemed to be an amendment to, waiver of, consent to or modification
of any other term or provision of the Existing Credit Agreement, Existing
Security Agreement or any other Loan Document or of any transaction or further
or future action on the part of the Company or any other Obligor which would
require the consent of the Lenders under the Existing Credit Agreement, Existing
Security Agreement or any of the Loan Documents.

2

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 as of the date first above written.

     
COMPANY
  FERRO CORPORATION
 
  By:
 
   

Name:

Title:

3

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as the Term Loan Administrative Agent

and as a Lender



      By:

Name:

Title:



      By:

Name:

Title:

4

NATIONAL CITY BANK,

as Revolving Loan Administrative Agent

and as a Lender



      By:

Name:

Title:

5

[     ],

as a Lender



      By:

Name:

Title:

6

ACKNOWLEDGEMENT AND AMENDMENT

The Bank of New York Trust Company, National Association, as successor to J.P.
Morgan Trust Company, National Association, as trustee under the Indentures (the
“Trustee”), hereby acknowledges the foregoing Amendment No.1 to which this
Acknowledgement And Amendment is attached.

The Trustee agrees that, contemporaneously with the effectiveness of Amendment
No. 1:

(a) Section 2.1(j) of the Trustee Pledge Agreement shall be deemed amended by
deleting clause (j) thereof in its entirety and replacing it with the following:

“(j) Letter-of-Credit Rights and Letters of Credit (other than such as is
collateral for or issued subject to or in connection with any Grantor’s
Permitted Receivables Program);”

(b) Section 2.1(vi) of the Trustee Pledge Agreement shall be deemed amended by
deleting clause (vi) thereof in its entirety and replacing it with the
following:

“(vi) trade receivables and related collateral, credit support and similar
rights sold or contributed pursuant to any Grantor’s Permitted Receivables
Program (other than residual interests therein);”

(c) Section 3.2(h) of the Trustee Pledge Agreement shall be deemed amended by
deleting clause (h) thereof in its entirety and replacing it with the following:

“(h) No Grantor is the beneficiary of any Letters of Credit (other than such as
is collateral for or issued subject to or in connection with any Grantor’s
Permitted Receivables Program), except as set forth on Item H of Schedule II.”

(d) Section 4.3(b) of the Trustee Pledge Agreement shall be deemed amended by
deleting the phrase “existing accounts receivable securitization program” at the
end of clause (b) thereof and replacing it with the phrase “Permitted
Receivables Program”.

(e) Section 4.6 of the Trustee Pledge Agreement shall be deemed amended by
deleting the phrase “Borrowers’ existing accounts receivable securitization
programs” in the first sentence of clause (a) thereof and replacing it with
“Grantors’ Permitted Receivables Programs”.

Except as expressly amended hereby, all of the provisions of the Trustee Pledge
Agreement shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms.

This Acknowledgement And Amendment may be executed by the parties hereto in
several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Acknowledgement And Amendment by facsimile shall be effective as delivery of a
manually executed counterpart of this Acknowledgement And Amendment.

IN WITNESS WHEREOF, the Trustee has executed and delivered this Acknowledgement
And Amendment as of the date first above written.

THE BANK OF NEW YORK TRUST

COMPANY, NATIONAL ASSOCIATION,

as Trustee



      By:

Name:

Title

7